Citation Nr: 1702726	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned in a September 2012 hearing, and a transcript of that hearing is of record.

The claim was remanded in February 2014.  In the remand, the issue was characterized as entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include the propriety of a reduction to 0 percent from August 30, 2010 to January 30, 2012.  While on remand, the reduction was restored.  Therefore, the issue of the propriety of the reduction is no longer before the Board.

On remand, the RO contacted the private audiologist who conducted the August 2010 hearing test to determine whether the Maryland CNC test was used during the examination.  Further, a new VA examination was conducted, which provided all of the information needed to adequately determine a disability rating, and the claim was readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

As of April 2014, the Veteran's service connected bilateral hearing loss was manifested by no more than a Level IX for the right ear, and no more than Level I for the left ear on Table VI. 




CONCLUSION OF LAW

The scheduler requirements for an initial rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in August 2010. 

Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson; 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) Therefore, no further notice is needed.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991). When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in April 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Regarding claims for hearing loss, in addition to providing objective test results, a VA audiologist should fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the Board concludes that the VA examination reports have provided all of the testing and information needed to fairly adjudicate the claim, and thus are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran contends that his hearing loss disability is of such severity as to warrant a disability rating in excess of 10 percent.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for the disability.  Therefore, the claim requires consideration of the entire time period for which service connection is established and contemplation of staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2016). 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85 (a) (2016).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2016).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85(d) (2016). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2016).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2016).

If impaired hearing is service-connected in only one ear, the rating is determined by designating I as the level of hearing in the ear in which any hearing impairment is not service-connected.  38 C.F.R. § 4.85(f) (2016).  However, with certain levels of hearing impairment, VA regulations provide for hearing impairment in one service-connected ear and one nonservice-connected ear to be compensated as though both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3) (2016).  That is done if the service-connected hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and hearing impairment in the non-service-connected ear is manifested by an auditory threshold of 40 decibels or greater at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels or greater for at least three of those frequencies, or a speech recognition score less than 94 percent.  38 C.F.R. §§ 3.383(a), 3.385 (2016).

The present claim for an increased rating arises from service connection for bilateral hearing loss, effective July 15, 2009, that was originally granted in a January 2010 rating decision.  

On VA examination in November 2009, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
80
75
80
85
80
LEFT
20
25
30
40
29

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 0 percent in the right ear, and 100 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right ear, and mild sensorineural hearing loss in the left ear.  During the examination, the Veteran reported he had difficulty hearing in meetings and seminars, and had to position himself in close proximity to a speaker in order to hear.  The Veteran also reported his condition was worse when there was background noise present. 

Applying the findings of the November 2009 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2016).  Under Table VI, the right ear hearing acuity was manifested by a level XI impairment, and the left ear was manifested by a hearing acuity of a level I impairment.  The Board notes that all frequencies tested were over 55 for the right ear.  Therefore, either Table VI or VIA can be used, whichever results in the higher Roman Numeral for the right ear.  38 C.F.R. § 4.86(a) (2016).  Applying Table VIA for an average loss of 80, shows level VII impairment, which is not more beneficial to the Veteran.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent rating for bilateral hearing loss.

On VA examination in August 2010, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
85
80
75
95
84
LEFT
25
35
40
50
38

An initial speech audiometry test using a Maryland CNC word list revealed speech recognition ability of 72 percent in the right ear, and 88 percent in the left ear.  A second speech recognition test performed with the "best performance" showed a speech recognition ability of 72 percent in the right ear, and 92 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right ear, and mild sensorineural hearing loss in the left ear.  At the examination, the Veteran reported he had to have his students repeat themselves, always had to position himself to hear properly and had to look at faces to understand better.  He also reported being unable to tell where sounds were coming from.

Applying the findings of the August 2010 private examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).   In this case, the initial speech recognition test more closely represented the disability picture for rating the Veteran's bilateral hearing loss; therefore the scores of 72 percent for the right ear and 88 percent for the left ear are being applied here.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2016).  Under Table VI, the right ear hearing acuity was manifested by a level VII impairment, and the left ear was manifested by a hearing acuity of a level II impairment.  The Board notes that all frequencies tested were over 55 for the right ear.  Therefore, either Table VI or VIA can be used, whichever results in the higher Roman Numeral for the right ear.  38 C.F.R. § 4.86(a) (2016).  Applying Table VIA for an average loss of 84, shows level VIII impairment, which is more beneficial to the Veteran.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule does not show that a rating in excess of 10 percent is warranted.

On VA examination in January 2012, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
80
75
85
100
85
LEFT
15
25
35
45
30

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 0 percent in the right ear, and 98 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  During the examination, the Veteran reported he had to ask people to repeat themselves a lot, and that he had really poor hearing in his right ear.

Applying the findings of the January 2012 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2016).  Under Table VI, the right ear hearing acuity was manifested by a level XI impairment, and the left ear was manifested by a hearing acuity of a level I impairment.  The Board notes that all frequencies tested were over 55 for the right ear.  Therefore, either Table VI or VIA can be used, whichever results in the higher Roman Numeral for the right ear.  38 C.F.R. § 4.86(a) (2016).  Applying Table VIA for an average loss of 85, shows level VIII impairment, which is not more beneficial to the Veteran.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in no more than a 10 percent rating for bilateral hearing loss.

On VA examination in April 2014, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
75
70
80
90
79
LEFT
15
20
35
50
30

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 44 percent in the right ear, and 96 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  During the exam, the Veteran reported he had to ask people to repeat themselves, and that hearing in noise is difficult.  He also stated having trouble localizing sound.

Applying the findings of the April 2014 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2016).  Under Table VI, the right ear hearing acuity was manifested by a level IX impairment, and the left ear was manifested by a hearing acuity of a level I impairment.  The Board notes that all frequencies tested were over 55 for the right ear.  Therefore, either Table VI or VIA can be used, whichever results in the higher Roman Numeral for the right ear.  38 C.F.R. § 4.86(a) (2016).  Applying Table VIA for an average loss of 79, shows level VII impairment, which is not more beneficial to the Veteran.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule does not result in a rating greater than 10 percent for bilateral hearing loss, and only meets the criteria for a 0 percent rating.

However, VA regulations state that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2016).  The April 2014 VA examiner noted that the Veteran had a series of VA exams from 2009 to 2012 with ratings that fluctuated between 0 and 10 percent for hearing loss.  The examiner stated there have been no significant changes in pure tone thresholds since the Veteran's VA examination in January 2012.  Word recognition scores for the left ear have remained stable, while the right ear appears to have improved.  A change for the worse was not noted by the VA examiner.  Because the Veteran's hearing loss disability has remained consistent, the Board finds that a rating in excess of 10 percent for this period is not warranted.

The Board finds that the results of the audiology examinations are contemporaneous and indicative of the severity of the Veteran's current disability.  Accordingly, those results are the most probative in determining whether the Veteran's hearing disability warrants a higher disability rating.  The Board notes that in addition to providing objective test results, the VA audiologists fully described the functional effects caused by the Veteran's hearing disability in their final reports.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss, his difficulty hearing other people and in conversation, and how he feels that functionally limits his work.  The Board does not discount the difficulties that the Veteran experiences as a result of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As the mechanical application of the rating schedule yields no more than a 10 percent rating, the preponderance of the evidence is against a finding that a higher rating is warranted on a schedular basis.  Thus, the claim for a higher schedular rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Consideration has been given to assigning further staged ratings.  However, at no time during the period under review has the disability warranted a higher schedular rating than those ratings currently assigned.  The Board accepts the test results as reliable as the evidence of record does not show that the results are not reliable.

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Further, although the Veteran's hearing loss has affected some activities, he has not claimed that his hearing loss has caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


